989 F.2d 499
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lonnie L. GRIFFIN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-2329.
United States Court of Appeals, Sixth Circuit.
March 17, 1993.

Before MILBURN and DAVID A. NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Lonnie L. Griffin, a pro se federal prisoner, appeals from the dismissal of his motion to vacate sentence filed under 28 U.S.C. § 2255.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Griffin is serving a life sentence for his conviction following a jury trial of several counts relating to possession with intent to distribute cocaine, being a felon in possession of a firearm, and structuring a transaction to evade reporting requirements.   His conviction was affirmed on direct appeal by this court.   He then filed this motion to vacate sentence, arguing that he had received ineffective assistance of counsel both at trial and on appeal, that his car had been illegally searched, and that a pretrial conference had been held in the absence of his counsel or himself.   The district court summarily dismissed the motion without the benefit of a response by the government, and without setting forth findings of fact and conclusions of law.


3
Upon review, it is concluded that the district court's order must be vacated and the case remanded for further proceedings.   In dismissing a § 2255 motion, unless the record conclusively shows that the movant is not entitled to relief, the court should make findings and conclusions so that review of the merits on appeal is possible.   See United States v. Edwards, 711 F.2d 633, 634 (5th Cir.1983).   The preferred practice is to explain the legal grounds for dismissal of each issue raised.   See United States v. Marr, 856 F.2d 1471, 1472 (10th Cir.1988);   United States v. Counts, 691 F.2d 348, 349 (7th Cir.1982) (per curiam).


4
Accordingly, the district court's order is vacated and the case is remanded for further proceedings.   Rule 9(b)(3), Rules of the Sixth Circuit.